ON MOTION EOR REHEARING.
Luke, J.
1. The plaintiff’s suit was brought against an alleged partnership composed of M. Froug and Pearl Froug. Each defendant filed a plea of no partnership, and the evidence sustained the pleas. There was no amendment to the petition. The trial judge, sitting without the intervention of a jury, dismissed the case as to Pearl Froug and entered a judgment for the amount sued for against M. Froug as an individual. There was some evidence authorizing the finding that M. Froug as an individual owed the debt sued for; and therefore the judgment was not contrary to *208law. Comolli v. National Cash Register Co., 169 Ga. 409 (150 S. E. 551), s. c. 40 Ga. App. 683 (151 S. E. 517).
3. The other grounds of the motion for a rehearing are without merit.

Motion denied.


Broyles, G. J., and Bloodworth, J., concur.